             Case 5:18-cv-00118-gwc Document 37 Filed 03/16/21 Page 1 of 1

                                                                                      U.S_. tHSEicr C0U"'T
                                                                                     01S1 Rlr:T, .. IOF
                                                                                                     I c,-
                                                                                                          VERMONT
                                                                                                   ,    ;. __ L...      L
                             UNITED STATES DISTRJCT COURT
                                       FOR THE                                      202 i MAR 16 PH t: 3Li
                                 DISTRJCT OF VERMONT
                                                                                                CLER®
                                                                                                    V
 JONATHAN CHOMA,                                  )
                                                  )
                                                                                     BY--
                                                                                       e': ;.) ·   i ~· ·. -· I
                                                                                                               -- -
                                                                                             ............... - ..
                                                                                                                    :       - ..... -·   ...


        Plaintiff,                                )
                                                  )
        V.                                        )              Case No. 5:18-cv-118
                                                  )
 DANIEL TUCKER,                                   )
                                                  )
        Defendant.                                )

                                         ENTRY ORDER

       On March 16, 2021, the comi held a status conference. The paiiies attended mediation

but did not settle. At the conference, plaintiff's counsel increased the offer. The pa1iies will

follow up with settlement discussions over the course of the next two weeks. If a settlement is

not reached, counsel for both sides will confirm their clients' willingness to appear for a comi

trial to be conducted by Zoom. The estimate is that the testimony will not last more than one

day.

       Plaintiff's counsel shall advise the comi after April 5, 2021, concerning the status of the

settlement discussions and the need, if any, for a one-day court trial.

       Dated at Rutland, in the District of Vermont, this 16th day of March, 2021.



                                                              Geoffrey w.crawfm:a, Chief Judge
                                                              United States District Court
